     Case 5:20-cv-02149-JWH-SHK Document 1 Filed 10/15/20 Page 1 of 21 Page ID #:1



1    Elliot Gale (Bar #263326)
     egale@gajplaw.com
2    Joe Angelo (Bar #268542)
     jangelo@gajplaw.com
3    Gale, Angelo, Johnson, & Pruett, P.C.
     1430 Blue Oaks Blvd., Ste. 250
4    Roseville, CA 95747
     916-290-7778 ph
5    916-721-2767 fax
6    Attorneys for Plaintiff
     Ivana Rodriguez
7

8
                            UNITED STATES DISTRICT COURT
9
             CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION
10

11                                           CASE NO. 5:20-cv-02149
12
     Ivana Rodriguez
13
                         Plaintiff,          COMPLAINT FOR DAMAGES:
14                                            1. Violation of Fair Credit Reporting Act;
            v.                                2. Violation of California Consumer
15                                               Credit Reporting Agencies Act
16   Experian Information Solutions, Inc.;
17
     Portfolio Recovery Associates, LLC
                       Defendants.
18

19

20
     COMES NOW Plaintiff Ivana Rodriguez, an individual, based on information and
21
     belief, to allege as follows:
22

23                                  INTRODUCTION
24
       1.   This case arises under the Fair Credit Reporting Act, 15 U.S.C. § 1681s-

25
            2(b), 15 U.S.C. § 1681e(b), 15 U.S.C. § 1681i(a)(2)(A)), 15 U.S.C. §
26          1681i(a)(4)), and 15 U.S.C. §1681i(a)(5)(A)), and the California Consumer
27          Credit Reporting Agencies Act, California Civil Code §1785.25(a).
28    2.    Plaintiff seeks redress for the unlawful and deceptive practices committed
            by the Defendants in connection with their inaccurate, misleading, or
                                              1
     Case 5:20-cv-02149-JWH-SHK Document 1 Filed 10/15/20 Page 2 of 21 Page ID #:2



1
            incomplete reporting of Plaintiff’s collection account with Portfolio
2
            Recovery Associates, LLC (hereinafter “PRA”)
3
       3.   Here, PRA never updated Plaintiff’s credit account to reflect it included and
4
            discharged in bankruptcy. Instead, PRA and Experian continue to report the
5
            account as having a balance and past-due balance owed and that Plaintiff is
6
            failing to make payments on the collection account.
7
       4.   Such reporting is wholly inaccurate, misleading, and adversely impacts
8

9
            Plaintiff’s credit worthiness.

10
       5.   Plaintiff’s credit score has been adversely impacted by the reporting; she

11          has been unable to rebuild her credit score and obtain favorable interest
12          rates.
13     6.   Third parties have been exposed to the inaccurate PRA tradeline.
14     7.   Plaintiff has been unable to qualify for apartment leases and other types of
15          credit as a result of the PRA tradeline.
16     8.   The United States Congress has found the banking system is dependent upon
17          fair and accurate credit reporting. Inaccurate credit reports directly impair
18
            the efficiency of the banking system, and unfair credit reporting methods
19
            undermine the public confidence, which is essential to the continued
20
            functioning of the banking system.
21
                                 JURISDICTION & VENUE
22
       9.   Plaintiff re-alleges and incorporates herein by reference the allegations in
23
            each and every paragraph above, fully set forth herein.
24
       10. The Court has jurisdiction under 28 U.S.C. §§ 1331, 1337, and 1367, and 15
25
            U.S.C. § 1681
26
       11. The venue is proper pursuant to 28 U.S.C. §1391(b)(1).
27
      12. Plaintiff is a resident of the State of California and resides within this
28
            judicial district.

                                                 2
     Case 5:20-cv-02149-JWH-SHK Document 1 Filed 10/15/20 Page 3 of 21 Page ID #:3



1
       13. Defendant Experian maintains its principle place of business within this
2
            judicial district and provides credit reporting services to subscribers
3
            throughout the United States, including the State of California.
4
       14. PRA is a collection agency and engages in collection activity within the
5
            State of California.
6
                               GENERAL ALLEGATIONS
7

8
       15. Plaintiff alleges that all actions alleged herein by Defendants were done
9
            knowingly, intentionally, and in reckless disregard for accurate credit
10
            reporting in an attempt to purposefully undermine Plaintiff’s attempt to
11
            improve her FICO Score.
12
       16. In the alternative Plaintiff alleges that each and every Defendant’s actions
13
            was the result of reckless policies and procedures that inevitably led to
14
            inaccurate, misleading, or incomplete credit reporting.
15

16
                         FICO, Inc.

17
       17. FICO is a leading analytics software company with its principal
18          headquarters located in San Jose California. FICO has over 130 patents
19          related to their analytics and decision management technology, and regularly
20          uses mathematical algorithms to predict consumer behavior including credit
21          risk.
22     18. The FICO Score has become the standard measure of consumer credit risk
23          in the United States and is used in ninety percent of lending decisions.
24
       19. A FICO score consists of a three-digit number summarizing a consumer’s
25
            credit risk or likelihood to repay a loan. FICO periodically updates its
26
            scoring models resulting in multiple FICO Score versions.
27

28




                                                3
     Case 5:20-cv-02149-JWH-SHK Document 1 Filed 10/15/20 Page 4 of 21 Page ID #:4



1
       20. Base FICO Scores range from 300 to 850, while industry-specific FICO
2
           Scores range from 250-900. A higher FICO Score demonstrates lower credit
3
           risk or less likelihood of default.
4
       21. Different lenders use different versions of FICO Scores when evaluating a
5
           consumer’s credit worthiness.
6
      22. There are 28 FICO Scores that are commonly used by lenders.
7
      23. A consumer’s FICO Score is calculated based solely on information in
8

9
           consumer credit reports maintained at credit reporting agencies (CRAs).

10
      24. The three largest CRAs are Experian Information Solutions, Inc.; Equifax,

11         Inc. and Transunion, LLC.
12    25. FICO does not control what information is provided on a consumer’s credit
13         report. Instead, the scoring models or algorithms are based on the premise
14         that information provided by the CRAs is accurate and complies with credit
15         reporting industry standards.
16    26. There are five key factors that a FICO Score considers: 1) Payment History
17         2) Amount of Debt 3) Length of Credit History 4) New Credit and 5) Credit
18
           Mix.
19
      27. Each of the five factors is weighted differently by FICO.
20
      28. 35% of a consumer’s FICO Score relates to payment history, 30% relates to
21
           the amount of debt, 15% relates to the length of credit history, 10% relates
22
           to new credit, and the last 10% relates to a consumer’s credit mix or the
23
           different types of debts reported.
24
      29. Payment history refers to whether a consumer has paid their bills in the past,
25
           on time, late or missed payments. The more severe, recent, and frequent the
26

27
           late payment information, the greater the impact on a FICO Score. Public

28         record items such as bankruptcy, foreclosure, judgments, and wage
           garnishments are also considered part of a consumer’s payment history.

                                                 4
     Case 5:20-cv-02149-JWH-SHK Document 1 Filed 10/15/20 Page 5 of 21 Page ID #:5



1
       30. In factoring the severity of delinquent payments a FICO Score considers
2
           how late the payment continues to be, how much is owed, how recently they
3
           occurred, and how many delinquent accounts exist.
4
       31. Once a delinquent account has been remedied the longer the account stays
5
           current the more a consumer’s FICO Score should increase.
6
       32. FICO Scores are entirely dependent upon information provided by data
7
           furnishers (DFs) to CRAs.
8

9
       33. A consumer’s FICO score is negatively impacted when an adverse

10
           authorized user account is reported.

11                      Metro 2
12     34. The Consumer Data Industry Association is an international trade
13         association representing the consumer credit, mortgage reporting,
14         employment and tenant screening and collection service industries.
15     35. The credit reporting industry has adopted a standard electronic data
16         reporting format called the Metro 2 format. The Metro 2 format was
17         developed by the CDIA in an effort to universally report debts in a particular
18
           manner that is understood to be the most accurate way in which to report a
19
           debt. Specifically, Metro 2 format was designed to allow reporting of the
20
           most accurate and complete information on consumer’s credit history.
21
       36. The CDIA’s Metro 2 format is the credit reporting industry standard for
22
           accurate credit reporting.
23
       37. The credit reporting industry at large depends upon Metro 2 and the CDIA’s
24
           recommendations for reporting debt accurately.
25
       38. The CDIA is the expert on accurate credit reporting. In support of his
26

27
           allegations Plaintiff avers the following:

28             a. The CDIA offers a FCRA certificate program for all CRAs.
               b. The CDIA offers a FCRA awareness program for all CRAs.

                                               5
     Case 5:20-cv-02149-JWH-SHK Document 1 Filed 10/15/20 Page 6 of 21 Page ID #:6



1
              c. The CDIA offers a FCRA Certificate program for DFs.
2
              d. The CDIA offers a FCRA awareness program for DFs.
3
              e. The CDIA offers a Metro 2 Learning system to provide detailed
4
                 instructions on the use of Metro 2 format to ensure understanding of
5
                 the reporting guidelines for each field of the Metro 2 Format as well
6
                 as the relationship between multiple fields.
7
              f. The CDIA hosts workshops developed and authorized by Equifax,
8

9
                 Experian, Innovis, and Transunion.

10
              g. The CDIA developed a credit reporting resource guide for accurately

11               reporting credit.
12     39. The CDIA’s Metro 2 is accepted by all CRAs.
13     40. The credit reporting accepted industry standards for reporting Metro 2
14         accurately are found in the CDIA’s credit reporting resource guide (CRRG).
15     41. The CRRG outlines the industry standards for most accurately reporting
16         debts using Metro 2.
17    42. The three main credit bureaus helped draft the CRRG.
18
      43. The CRRG is not readily available to the public. It can be purchased online
19
           for $229.45.
20
      44. Even if a buyer is ready willing and able to pay for the CRRG, the CDIA
21
           will NOT grant access to the guide unless the buyer represents an
22
           organization included in the Metro 2 Access Policy.
23
      45. When FICO calculates credit scores the algorithms use Metro 2 information
24
           based on industry standards established by the CDIA.
25
      46. The algorithms used by FICO in determining a consumer’s credit score are
26

27
           premised on the Metro 2 data received comporting with the CDIA’s

28         recommendations for accurate credit reporting.


                                              6
     Case 5:20-cv-02149-JWH-SHK Document 1 Filed 10/15/20 Page 7 of 21 Page ID #:7



1
       47. If the Metro 2 data received by FICO deviates from industry standards an
2
           inaccurate or incorrect FICO Score results. If the resulting FICO Score is
3
           lower a consumer will be considered a higher credit risk resulting in less
4
           favorable lending terms.
5
                        e-OSCAR
6
        48.E-OSCAR is the web-based Metro 2 compliant system developed by
7
           Experian Information Solutions, Inc.; Equifax, Inc.; TransUnion, LLC and
8

9
           Innovis that enables DFs and CRAs to create and respond to consumer

10
           credit disputes.

11      49.When a consumer sends a dispute letter to a CRA the CRA then sends an
12         automated credit dispute verification (ACDV) via e-Oscar to the DF.
13      50.The ACDV contains within it Metro 2 codes next to certain data fields
14         associated with a credit file e.g. “Account Type” “07” (07 in Metro 2 refers
15         to a Charge Account).
16                Bankruptcy Credit Reporting Industry Standards & Consumer
17                Information Indicator
18
        51.When a consumer files bankruptcy certain credit reporting industry
19
           standards exist.
20
        52.Certain Metro 2 data is regularly expected and calculated by FICO when
21
           determining a consumer’s credit worthiness.
22
        53.The Consumer Information Indicator (CII) is a critical field in the Metro 2
23
           Format that indicates a special condition that applies to a specific
24
           consumer.
25
        54.Under Metro 2 the CII must be reported only on the consumer to whom the
26

27
           information applies.

28      55.It is the credit reporting industry standard to report a very specific CII upon
           the filing of a consumer bankruptcy.

                                               7
     Case 5:20-cv-02149-JWH-SHK Document 1 Filed 10/15/20 Page 8 of 21 Page ID #:8



1
        56.In the consumer bankruptcy context CII Metro 2 Code “A” denotes that a
2
           petition for Chapter 7 has been filed, is active, but no discharge has been
3
           entered.
4
        57.CII Metro 2 Code “D” indicates that a Chapter 13 petition has been filed, is
5
           active, but no discharge entered. This is usually translated on a consumer
6
           credit report as “Wage Earner Plan” or “WEP” in the “Account Status”
7
           portion of a trade line. Such reporting alerts any potential lender that the
8

9
           account is no longer in a collectable status but is being handled by a

10
           Chapter 13 trustee.

11      58.The CII Metro 2 Code “Z” indicates that a bankruptcy petition has been
12         filed but the chapter is undesignated/unknown.
13      59.The CII Metro 2 Code “E” denotes that a Chapter 7 bankruptcy has been
14         discharged.
15      60.The CII Metro 2 Code “H” denotes that a Chapter 13 bankruptcy has been
16         discharged.
17      61.The CII field is a critical field for consumers and directly relates to and
18
           impacts a consumer’s credit worthiness.
19
        62.The lack of a CII reported makes it appear that a consumer has not
20
           addressed outstanding debt obligations through the bankruptcy process.
21
        63.The lack of a CII reported also suggests that creditors are free to collect
22
           against a consumer as an individual or that no stay exists to prevent in
23
           personam collection activity.
24
        64.Failure to report the correct CII indicator will prompt those making credit
25
           decisions to draw a more negative inference regarding a consumer’s credit
26

27
           worthiness.

28      65.Under the Fair Credit Reporting Act a bankruptcy can be reported for ten
           years.

                                               8
     Case 5:20-cv-02149-JWH-SHK Document 1 Filed 10/15/20 Page 9 of 21 Page ID #:9



1
        66.The ten-year rule for reporting runs from the date the bankruptcy was filed.
2
        67.A consumer’s FICO Score is directly related to the date on which a petition
3
            is filed and acknowledged.
4
        68.The more time that has passed since the filing of the bankruptcy, the less
5
            negative impact the bankruptcy will have on a consumer’s FICO Score.
6
            Failure to reference the bankruptcy filing (CII field) and or the correct
7
            petition date shall result in a lower FICO Score resulting in those making
8

9
            credit decisions to draw a more negative inference regarding a consumer’s

10
            credit worthiness.

11          Plaintiff’s Bankruptcy
12     69. Plaintiff filed for Chapter 7 bankruptcy protection on May 13, 2016 in order
13          to discharge various debts and improve Plaintiff’s credit worthiness and
14          FICO score.
15     70. Plaintiff received a Chapter 7 discharge on August 22, 2016.
16     71. On January 3, 2020 Plaintiff ordered a credit report from Experian, Equifax,
17          and TransUnion to ensure property reporting by Plaintiff’s creditors after
18
            entry of her chapter 7 bankruptcy discharge.
19
      72. Plaintiff noticed a tradeline from PRA on the January 3, 2020 credit report
20
            that was reporting inaccurate, misleading, and incomplete information
21
            regarding the PRA account.
22
      73. PRA was reporting that the account as in collections with a balance and past-
23
            due balance owed.
24
      74. In response, Plaintiff disputed the inaccurate PRA tradeline via certified
25
            mail with Experian, Equifax and TransUnion on February 6, 2020.
26

27
      75. Plaintiff’s dispute letter specifically put PRA on notice that Plaintiff had

28          filed for bankruptcy and received a discharge and that the account should
            not be listed as a collection account but should be updated to reflect the

                                                9
     Case 5:20-cv-02149-JWH-SHK Document 1 Filed 10/15/20 Page 10 of 21 Page ID #:10



1
             discharged status of the account. The dispute letter also informed PRA that
2
             the account was a pre-filing account.
3
        76. Plaintiff is informed and believes that each CRA received Plaintiff’s dispute
4
             letter, and in response, sent Plaintiff’s dispute to PRA via an ACDV through
5
             e-OSCAR.
6
        77. On March 12, 2020, after the statutory time period had passed for Plaintiff
7
             to receive a reinvestigation report from the CRAs, Plaintiff ordered a second
8

9
             credit report from Experian, Equifax, and TransUnion for the sole purpose

10
             of ensuring Plaintiff’s account with PRA had been properly updated.

11      78. The PRA account on Plaintiff’s Experian report still listed the account as
12           having both a balance and past-due balance and did not reflect that it was
13           included or discharged in bankruptcy.
14      79. The PRA account also reported that the post-discharge payment history on
15           the account was delinquent.
16
             Inaccuracy – PRA
17
        80. Plaintiff was frustrated to see that Defendant PRA did not properly update
18
             the account but instead continued to report Plaintiff’s account as having a
19
             balance and past-due balance owed.
20
        81. PRA was also reporting that the collection account was opened after
21
             Plaintiff’s chapter 7 discharge, which was incorrect.
22
        82. PRA did not update Plaintiff’s account to indicate that it was included and
23
             discharged in bankruptcy – instead continuing to report on Plaintiff’s credit
24
             report as if no bankruptcy was filed.
25
        83. Such reporting makes it appear that Plaintiff is still obligated to make
26
             payments on the PRA debt and that the account was not included or
27
             discharged in bankruptcy.
28




                                                10
     Case 5:20-cv-02149-JWH-SHK Document 1 Filed 10/15/20 Page 11 of 21 Page ID #:11



1
        84. PRA has not updated the CII to reflect that the account was ever subject to
2
             the terms of Plaintiff’s Chapter 7 filing nor subsequently discharged.
3
        85. Rather than updated the CII to an “E” PRA continues to report to Experian
4
             the account has a balance and past-due balance outstanding, and
5
             consequently, appears that Plaintiff still must make payments to PRA on
6
             the account.
7
        86. Such reporting remains entirely inaccurate.
8
                   Willfulness
9
        87. PRA had actual knowledge of the bankruptcy but refused to update the CII.
10
        88. This was not a negligent act by PRA but instead an intentional act to
11
             purposefully undermine Plaintiff’s ability to effectively restore Plaintiff’s
12
             credit through bankruptcy.
13
        89. PRA is not following industry standards and is not listing the correct
14
             consumer information indicator (CII) as the CII should be updated to an
15
             “E” as Plaintiff’s bankruptcy has been discharged.
16
        90. By indicating that the account has an open balance and past-due balance,
17
             without notating the bankruptcy, makes it appears that Plaintiff has filed to
18
             address this outstanding account, still owes PRA money, and that the PRA
19
             account was not included/discharged in bankruptcy.
20
        91. By notating the CII-E potential lenders are alerted to the fact that the
21
             account has been included and discharged in bankruptcy.
22
        92. Once PRA received Plaintiff’s dispute, rather than acknowledge the
23
             bankruptcy filing and subsequent discharge, PRA continued to report the
24
             account as if no bankruptcy had been filed and no discharge had been
25
             entered.
26
        93. PRA’s reporting of the outstanding balance and past-due balance is an
27
             attempt to have Plaintiff make payments on the accounts in order to
28
             remove the derogatory and inaccurate account information.

                                                 11
     Case 5:20-cv-02149-JWH-SHK Document 1 Filed 10/15/20 Page 12 of 21 Page ID #:12



1
        94. PRA continued to report the negative and derogatory account information
2
            years after entry of Plaintiff’s chapter 7 discharge; this was done in an
3
            attempt to have Plaintiff make a payment on the balance that was reported.
4
                   Damages
5
        95. As a result of the incorrect reporting, Plaintiff has suffered economic loss,
6
            diminished credit, and emotional harm.
7
        96. In addition, Plaintiff’s fresh start has been irreparably harmed and continues
8
            to be harmed by PRA reporting as that reporting has been disclosed and
9
            disseminated to various third-party lenders. Until PRA’s reporting has been
10
            properly updated Plaintiff continues to appear a severe credit risk.
11
        97. The actions of Experian and PRA as alleged herein are acts in violation of
12
            the Fair Credit Reporting Act, 15 U.S.C. § 1681s-2(b).
13
                               FIRST CAUSE OF ACTION
14              (Violation of Fair Credit Reporting Act 15 U.S.C. § 1681e(b))
                                     Against Defendants)
15

16          Experian Information Solutions, Inc. – Failure to Assure Credit
17
            Reporting Accuracy
18      98. Plaintiff realleges and incorporates herein the allegation in each and every
19
            paragraph above as though fully set forth herein.
20
        99. Experian violated 15 U.S.C. § 1681e(b) by failing to establish and/or to
21
            follow reasonable procedures to assure maximum possible accuracy in the
22
            preparation of Plaintiff’s credit reports and credit files it published and
23
            maintained concerning Plaintiff.
24
        100. Had Experian maintained reasonable procedures to assure maximum
25
            accuracy Experian would never have allowed Defendant PRA to report the
26
            account as described herein.
27

28
        101. As a result of Experian’s violation of 15 U.S.C. § 1681e(b), Plaintiff
            suffered actual damages, including but not limited to: diminished credit,

                                                12
     Case 5:20-cv-02149-JWH-SHK Document 1 Filed 10/15/20 Page 13 of 21 Page ID #:13



1
            damage to reputation, embarrassment, humiliation, and other mental and
2
            emotional distress.
3
                   Willfulness
4
        102. The violations described herein by Experian was willful, specifically the
5
            Credit Bureaus have intentionally and purposefully set up a system where
6
            inaccuracies are not only probable but inevitable.
7
        103. Experian intentionally sends consumer disputes to employees who do not
8

9
            live within the continental United States.

10
        104. This is done intentionally to hide and or subvert a consumer’s ability to

11          confront individual directly responsible for approving accurate reporting.
12      105. These employees for Defendant Experian receive little to know training
13          concerning how to accurately report consumer debt.
14      106. Instead these employees are simply instructed to parrot whatever
15          information a data furnisher provides regardless of whether or not that
16          information is accurate. See Saez v. Trans Union, LLC, 621 F.Supp. 2d
17          1074, 1083, 1088 (D. Or. 2007); Grigoryan v. Experian Info. Sols., Inc., 84
18
            F. Supp. 3d 1044, 1091 (C.D. Cal. 2014); Haykuhi Avetisyan v. Experian
19
            Info Sols., No. CV 14-05276-AB (ASX)
20
        107. Experian employees are regularly expected to review and approve over 90
21
            disputes per day rendering less than five minutes to review, investigate, and
22
            respond to each dispute received.
23
        108. Experian has intentionally setup this system in order to undermine, hide, and
24
            otherwise frustrate consumers’ ability to properly dispute and correct credit
25
            reports.
26

27
        109. Experian also allowed PRA to report the account post chapter 7 discharge

28          with actual knowledge of Plaintiff’s chapter 7 filing and subsequent
            discharge.

                                                13
     Case 5:20-cv-02149-JWH-SHK Document 1 Filed 10/15/20 Page 14 of 21 Page ID #:14



1
        110. Experian knew Plaintiff filed bankruptcy and received a discharge and yet
2
            somehow allowed PRA to report inaccurately and obviously outside of
3
            recognized industry standards.
4
        111. Given that Experian helped draft the CRRG, and Plaintiff specifically
5
            referenced industry guidelines in the dispute letter Experian knew that the
6
            PRA account was not reporting in a manner consistent with industry
7
            standards i.e. accurate, but chose to do nothing.
8

9
        112. Consequently, Defendant Experian is liable for punitive damages in an

10
            amount to be determined by the Court pursuant to 15 U.S.C. § 1681n. In the

11          alternative, Experian was at least negligent, which entitles Plaintiff to
12          recovery under 15 U.S.C. § 1681o.
13      113. Plaintiff is entitled to recover actual damages, statutory damages, costs and
14          attorney’s fees from Experian in an amount to be determines by the Court
15          pursuant to 15 U.S.C. § 1681n and § 1681o.
16                            SECOND CAUSE OF ACTION
17             (Violation of Fair Credit Reporting Act 15 U.S.C. § 1681s-2(b))
                                     Against Defendants)
18

19          PRA – Failure to Reinvestigate.
20
        114. Plaintiff realleges and incorporates herein the allegation in each and every
21
            paragraph above as though fully set forth herein.
22
        115. 15 USC 1681s-2(b) and 15 USC 1681i-(a)1 prohibits furnishers from
23
            providing any information relating to a consumer to any consumer reporting
24
            agency if the person knows or has reasonable cause to believe that the
25
            information is inaccurate or misleading and requires a furnisher to update
26

27
            and or correct inaccurate information after being notified by a consumer

28          reporting agency of a dispute by a consumer.


                                                14
     Case 5:20-cv-02149-JWH-SHK Document 1 Filed 10/15/20 Page 15 of 21 Page ID #:15



1
        116. Defendant PRA violated section 1681s-2(b) by failing to conduct a
2
             reasonable investigation and re-reporting misleading and inaccurate account
3
             information.
4
        117. The CRAs provided notice to PRA that Plaintiff was disputing the inaccurate
5
             and misleading information, but PRA failed to conduct a reasonable
6
             investigation of the information.
7
        118. Based on Plaintiff’s dispute, PRA should have known its account was
8

9
             included in Plaintiff’s Chapter 7 discharge.

10
        119. The most basic investigation would include a simple review of well-

11           established credit reporting industry standards.
12      120. Plaintiff alleges PRA did not review well established industry standards for
13           credit reporting.
14      121. If PRA had reviewed such standards PRA would have seen its reporting was
15           not in compliance and consequently inaccurate and or incomplete.
16      122. Such an investigation would be unreasonable.
17      123. Plaintiff also alleges that PRA did not investigate whether Plaintiff filed for
18
             bankruptcy and whether a discharge was entered.
19
        124. The lack of investigation is unreasonable.
20
        125. Plaintiff further alleges that PRA have not properly trained those directly
21
             investigating disputes on Metro 2 generally or credit reporting industry
22
             standards and as such have developed reckless policies and procedures.
23
             Experian – Failure to Reinvestigate Disputed Information.
24

25      126. Plaintiff realleges and incorporates herein the allegation in each and
26           every paragraph above as though fully set forth herein.
27

28




                                                 15
     Case 5:20-cv-02149-JWH-SHK Document 1 Filed 10/15/20 Page 16 of 21 Page ID #:16



1
        127. After Plaintiff disputed the accounts mentioned above, Experian was
2
            required to conduct a reasonable investigation and to delete any
3
            information that was not accurate under 15 USC 1681i-(a)1.
4
        128. Experian failed to conduct a reasonable investigation and failed to correct
5
            the misleading and or inaccurate statements on the account within the
6
            statutory time frame or at all.
7
        129. Plaintiff alleges that Experian has its own independent duty to conduct a
8

9
            TransUnion investigation 15 USC 1681i-(a)1.

10
        130. TransUnion is not a passive entity bound to report whatever information

11          a data furnisher, such as PRA, provides.
12      131. Plaintiff alleges that Experian is readily familiar with Metro 2 guidelines
13          and credit reporting industry standards given that Experian helped draft
14          said guidelines.
15      132. In fact, Experian sponsors and authorizes workshops hosted by the CDIA
16          that teach the following to Data Furnishers:
17              a. Do not report delinquencies post-petition pre discharge in the
18
                   payment history section regardless of Chapter 7 and instead report
19
                   the Metro 2 indicator E once a discharge is entered.
20
                b. The above reporting is the correct and accurate way to report debts
21
                   included in consumer bankruptcy filings.
22
        133. Given the aforementioned, Plaintiff alleges that Experian can and does
23
            suppress inaccurate information from being reported when DFs provide
24
            inaccurate information.
25
        134. Experian can and does instruct DFs on how to properly report certain
26

27
            accounts from time to time upon request from the DF.

28




                                                16
     Case 5:20-cv-02149-JWH-SHK Document 1 Filed 10/15/20 Page 17 of 21 Page ID #:17



1
        135. Experian failed to conduct a reasonable investigation because any basic
2
             investigation would have uncovered that certain DFs were not following
3
             credit reporting industry standards.
4
        136. Experian would have known that Plaintiff filed for Chapter 7 based on
5
             multiple other accounts reporting as much.
6
        137. Experian would have known that Plaintiff received a chapter 7 discharge
7
             based on multiple other accounts reporting as much.
8

9
        138. Experian would have known that failure to report a CII given that a

10
             Chapter 7 was filed did not comply with industry standards.

11      139. In fact, Experian knew plaintiff filed for chapter 7 bankruptcy because its
12           own public records section reflects that Plaintiff filed bankruptcy.
13      140. Experian therefore did not do the most basic investigation regarding
14           credit reporting industry standards otherwise the aforementioned would
15           have been uncovered.
16      141. Experian intentionally, willfully or with reckless disregard for Plaintiff’s
17           accuracy did no investigation whatsoever given that Experian general
18
             policy is to simply parrot whatever information a data-furnishers sends.
19
        142. Such policy and procedure inherently leads to inaccurate information
20
             being reported and therefore such an investigation is wholly
21
             unreasonably and reckless i.e. willful.
22
                               THIRD CAUSE OF ACTION
23
               (Violation of Fair Credit Reporting Act 15 U.S.C. § 1681i(a)(4))
24                                   Against Defendants)
25
             Experian – Failure to Review and Consider All Relevant Information.
26

27
        143. Plaintiff realleges and incorporates herein the allegation in each and every

28           paragraph above as though fully set forth herein.


                                                17
     Case 5:20-cv-02149-JWH-SHK Document 1 Filed 10/15/20 Page 18 of 21 Page ID #:18



1
        144. Experian violated 15 U.S.C. § 1681i(a)(4) by failing to review and consider
2
             all relevant information submitted by Plaintiff.
3
        145. As a result of Experian’s violation of 15 U.S.C. § 1681i(a)(4), Plaintiff
4
             suffered actual damages, including but not limited to, damage to reputation,
5
             embarrassment, humiliation, and other mental and emotional distress.
6
        146. The violations by Experian were willful, rendering each of the Defendants
7
             individually liable for punitive damages in an amount to be determines by
8

9
             the Court pursuant to 15 U.S.C. § 1681n.

10
        147. In the alternative, Experian was negligent, which entitles Plaintiff to

11           recovery under 15 U.S.C. § 1681o.
12      148. Plaintiff is entitled to recover actual damages, statutory damages, costs and
13           attorney’s fees from Experian in an amount to be determines by the Court
14           pursuant to 15 U.S.C. § 1681n and § 1681o.
15                            FOURTH CAUSE OF ACTION
16
             (Violation of Fair Credit Reporting Act 15 U.S.C. § 1681i(a)(5)(A))
                                     Against Defendants)
17

18           Experian – Failure to Delete Disputed and Inaccurate Information.
19
        149. Plaintiff realleges and incorporates herein the allegation in each and every
20
             paragraph above as though fully set forth herein.
21
        150. Experian violated 15 U.S.C. § 1681i(a)(5)(A) by failing to promptly delete
22
             the disputed inaccurate items of information from Plaintiff’s credit file or
23
             modify the item of information upon a lawful reinvestigation.
24
        151. As a result of Experian’s violation of 15 U.S.C. § 1681i(a)(5)(A), Plaintiff
25
             suffered actual damages, including but not limited to, damage to reputation,
26

27
             embarrassment, humiliation, and other mental and emotional distress.

28




                                                18
     Case 5:20-cv-02149-JWH-SHK Document 1 Filed 10/15/20 Page 19 of 21 Page ID #:19



1
        152. The violations by Experian were willful, rendering each of the Defendants
2
             individually liable for punitive damages in an amount to be determines by
3
             the Court pursuant to 15 U.S.C. § 1681n.
4
        153. In the alternative, Experian was negligent, which entitles Plaintiff to
5
             recovery under 15 U.S.C. § 1681o.
6
        154. Plaintiff is entitled to recover actual damages, statutory damages, costs and
7
             attorney’s fees from Experian in an amount to be determines by the Court
8

9
             pursuant to 15 U.S.C. § 1681n and § 1681o.

10
                                   FIFTH CAUSE OF ACTION
               (Violation of California Consumer Credit Reporting Agencies Act
11                  California Civil Code § 1785.25(a) Against Defendants)
12
             PRA – Reporting Inaccurate Information to CRAs.
13

14
        155. Plaintiff realleges and incorporates herein the allegation in each and every
15
             paragraph above as though fully set forth herein.
16
        156. In the regular course of its business operations, PRA routinely furnish
17
             information to credit reporting agencies pertaining to transactions between
18
             Defendants and Defendant’s consumers, so as to provide information to a
19
             consumer’s credit worthiness, credit standing and credit capacity.
20
        157. PRA intentionally and knowingly reported misleading and inaccurate
21           account information to the CRAs that did not follow with well-established
22           industry standards.
23      158. Plaintiff alleges that PRA re-reported the information contained herein in
24           violation of California Civil Code § 1785.25(a).
25      159. Plaintiff also allege that PRA had reason to know that the information
26           reported on Plaintiff’s account were misleading, inaccurate, and
27           incomplete.
28




                                                19
     Case 5:20-cv-02149-JWH-SHK Document 1 Filed 10/15/20 Page 20 of 21 Page ID #:20



1
        160. Plaintiff allege that PRA had reason to know that by not complying with
2
             well-established industry standards lenders will draw a more negative
3
             inference with respect to Plaintiff’s credit worthiness.
4
        161. Plaintiff alleges that the dispute letters from all three credit reporting
5
             agencies, the consumer data industry resource guide, and results of its
6
             investigation should have provided notice to PRA of its misleading and
7
             inaccurate reporting.
8
        162. PRA failed to notify Experian that the information PRA re-reported was
9
             inaccurate before the end of 30 business days, in violation of California
10
             Civil Code § 1785.25(a).
11
        163. PRA’ communications of false information, and repeated failures to
12
             investigate, and correct their inaccurate information and erroneous
13
             reporting were done knowingly, intentionally, and in reckless disregard for
14
             their duties and Plaintiff’s rights.
15
        164. As a direct and proximate result of PRA’ willful and untrue
16
             communications, Plaintiff has suffered actual damages including but not
17
             limited to reviewing credit reports from all three consumer reporting
18
             agencies, time reviewing reports with counsel, sending demand letters,
19
             diminished credit score, denial of credit, and such further expenses in an
20
             amount to be determined at trial.
21
             Wherefore, Plaintiff prays for judgment as hereinafter set forth.
22
                                     PRAYER FOR RELIEF
23
             WHEREFORE, Plaintiff prays for judgment as follows:
24
                1. For preliminary and permanent injunctive relief to stop Defendants
25
                    from engaging in the conduct described above;
26
                2. Award statutory and actual damages pursuant to 15 U.S.C. § 1681n
27
                    and California Civil Code § 1785.31;
28
                3. Award punitive damages in order to deter further unlawful conduct

                                                    20
     Case 5:20-cv-02149-JWH-SHK Document 1 Filed 10/15/20 Page 21 of 21 Page ID #:21



1
                  pursuant to 15 U.S.C. § 1681n; and California Civil Code § 1785.31
2
               4. Award attorney’s fees and costs of suit incurred herein pursuant to
3
                  15 U.S.C. § 1681n & o; California Civil Code § 1785.31;
4
               5. For determination by the Court that Creditor’s policies and practices
5
                  are unlawful and in willful violation of 15 U.S.C. § 1681n, et seq.;
6
                  and
7
               6. For determination by the Court that Creditor’s policies and practices
8
                  are unlawful and in negligent violation of 15 U.S.C. § 1681o.
9

10
                                            Gale, Angelo, Johnson, & Pruett, P.C.
11    Dated:      October 15, 2020          /s/ Joe Angelo
12
                                            Joe Angelo
                                            Elliot Gale
13                                          Attorneys for Plaintiff
14

15
                             DEMAND FOR JURY TRIAL
16          Plaintiff hereby demands trial of this matter by jury.
17                                           Gale, Angelo, Johnson, & Pruett, P.C.
18
      Dated: October 15, 2020               /s/ Joe Angelo
19                                          Joe Angelo
                                            Elliot Gale
20
                                            Attorneys for Plaintiff
21

22

23

24

25

26

27

28




                                              21
